BRETT, J.
The defendant, J. D. (Red) Pitts, was charged in the court of common pleas of Tulsa county, *193Oída., with the offense of unlawful possession of intoxicating liquor, to wit, 2 pints of Gordon Gin, 1 pint of Hill & Hill whisky, 1 pint of Sunny. Brook whisky, % pint of James E. Pepper whisky, all tax paid, and % pint of corn liquor nontax paid. The offense was alleged to have been committed on December 10, 1948. The defendant waived a jury, was tried by the court, found guilty and sentenced to 30 days imprisonment and to pay a fine of $50 and costs.
No brief has been filed on behalf of defendant and no appearance was made in his behalf at the time the case was assigned for oral argument. Under those circumstances the record will be searched for fundamental error and if none is found the judgment will be affirmed.
We have examined the record herewith presented and find the information states a cause of action for unlawful possession of intoxicating liquor, and is supported by the evidence, which disclosed not only the possession of the liquor as alleged, but that the defendant was the possessor of a valid and subsisting federal retail liquor dealer’s license. There being no instructions, and the judgment and sentence being valid, and no prejudicial errors appearing in the record, the judgment and sentence of the court of common pleas of Tulsa county, Oklahoma, is accordingly affirmed.
JONES, P. J., and POWELL, J., concur.